    Case 21-03007-sgj Doc 19 Filed 06/01/21                 Entered 06/01/21 22:37:43              Page 1 of 3



    PACHULSKI STANG ZIEHL & JONES LLP
    Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
    Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
    John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
    Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
    Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067
    Telephone: (310) 277-6910
    Facsimile: (310) 201-0760

    HAYWARD PLLC
    Melissa S. Hayward
    Texas Bar No. 24044908
    MHayward@HaywardFirm.com
    Zachery Z. Annable
    Texas Bar No. 24053075
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106
    Dallas, Texas 75231
    Tel: (972) 755-7100
    Fax: (972) 755-7110

    Counsel for Highland Capital Management, L.P.

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  §
    In re:                                                             Chapter 11
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                               Case No. 19-34054-sgj11
                                                                  §
                                                                  §
                                      Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                      Plaintiff,                  §    Adversary Proceeding No.
                                                                  §
    vs.                                                           §    21-03007-sgj
                                                                  §
    HCRE PARTNERS, LLC (n/k/a NEXPOINT                            §
    REAL ESTATE PARTNERS, LLC),                                   §
                                                                  §
                                      Defendant.




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:43322.1 36027/002
    Case 21-03007-sgj Doc 19 Filed 06/01/21                    Entered 06/01/21 22:37:43     Page 2 of 3




            DECLARATION OF JOHN A. MORRIS IN SUPPORT OF DEBTOR’S
           OPPOSITION TO MOTION FOR LEAVE TO FILE AMENDED ANSWER

           I, John A. Morris, pursuant to 28 U.S.C. § 1746(a), under penalty of perjury, declare as

follows:

           1.       I am an attorney in the law firm of Pachulski, Stang, Ziehl & Jones LLP, counsel

to the above-referenced Debtor, and I submit this Declaration in support of the Debtor’s

Opposition to Motion for Leave to File Amended Answer (the “Opposition”) being filed

concurrently with this Declaration. I submit this Declaration based on my personal knowledge

and review of the documents listed below.

           2.       Attached as Exhibit 1 is a true and correct copy of HCRE Partners, LLC’s Third

Amended and Restated Limited Liability Company Agreement, dated as of January 1, 2017. 2

           3.       Attached as Exhibit 2 is a true and correct copy of HCRE’s First Demand Note,

executed on November 27, 2013, in favor of the Debtor, as payee, in the original principal amount

of $100,000.

           4.       Attached as Exhibit 3 is a true and correct copy of HCRE’s Second Demand Note,

executed on October 12, 2017, in favor of the Debtor, as payee, in the original principal amount

of $2,500,000.

           5.       Attached as Exhibit 4 is a true and correct copy of HCRE’s Third Demand Note,

executed on October 15, 2018, in favor of the Debtor, as payee, in the original principal amount

of $750,000.

           6.       Attached as Exhibit 5 is a true and correct copy of HCRE’s Fourth Demand Note,

executed on September 25, 2019, in favor of the Debtor, as payee, in the original principal amount

of $900,000.




2
    Terms not defined herein shall take on the meaning ascribed thereto in the Opposition.


DOCS_NY:43322.1 36027/002
 Case 21-03007-sgj Doc 19 Filed 06/01/21            Entered 06/01/21 22:37:43        Page 3 of 3




        7.       Attached as Exhibit 6 is a true and correct copy of the Demand Letter, dated

December 3, 2020 for payment of the Demand Note Repayment Amount by December 11, 2020.

        8.       Attached as Exhibit 7 is a true and correct copy of a Term Note, executed by HCRE

on May 31, 2017, in favor of the Debtor, as payee, in the original principal amount of $6,059,831.

        9.       Attached as Exhibit 8 is a true and correct copy of the Second Demand Letter,

dated January 7, 2021 for immediate payment under the Term Note.

        10.      Attached as Exhibit 9 is a true and correct copy of the Complaint for (I) Breach of

Contract and (ii) Turnover of Property of the Debtor’s Estate [Docket No. 1].

        11.      Attached as Exhibit 10 is a true and correct copy of HCRE’s Answer to the

Complaint [Docket No. 7].

        12.      Attached as Exhibit 11 is a true and correct copy of Jim Dondero’s Original

Answer [Docket No. 6] filed in Adv. Proc. 21-3003 (the “Dondero Proceeding”).

        13.      Attached as Exhibit 12 is a true and correct copy of Jim Dondero’s Amended

Answer [Docket No. 16] filed in the Dondero Proceeding.

        14.      Attached as Exhibit 13 is a true and correct copy of the E-mail chain regarding the

Proposed Scheduling Orders for HCMS and HCRE.

        15.      Attached as Exhibit 14 is a true and correct copy of the Transcript of the May 28,

2021 Deposition of James Dondero.

        16.      Attached as Exhibit 15 is a true and correct copy of the Balance Sheet with respect

to the Term Note.

        17.      Attached as Exhibit 16 is a true and correct copy of the Balance Sheet with respect

to the Fourth Demand Note.


Dated: June 1, 2021                                   /s/ John A. Morris
                                                      John A. Morris



DOCS_NY:43322.1 36027/002
